Citation Nr: 0725254	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06 03 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from June 1966 to June 1968 
and from April 1978 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, in pertinent part, denied the 
veteran's claim for service connection for tinnitus.  Service 
connection for bilateral hearing loss was granted by the same 
decision.  The veteran did not appeal the zero percent rating 
or the effective date assigned for his hearing loss.


FINDING OF FACT

It is at least as likely as not that the veteran's tinnitus 
is linked to in-service acoustic trauma while engaged in 
combat.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
tinnitus is warranted.  Therefore, a further discussion of 
the VCAA duties is unnecessary at this time.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2006); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

                                                            
Analysis 

The service medical records show no tinnitus.  The earliest 
post-service medical evidence of tinnitus is dated many years 
after the veteran's separation from service.  However, 
tinnitus is defined as a subjective sensation of noises in 
the ears.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1725 
(27th ed. 1988).  The appellant is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he has had ringing in his ears since service.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

The service personnel records show that the veteran received 
the Combat Infantry Badge and a Purple Heart, which confirms 
that engaged in combat with the enemy.  In Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996), the United States Court of 
Appeals for the Federal Circuit held that under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.

Given the veteran's exposure to combat, acoustic trauma may 
be presumed.  And, as noted above, the veteran is competent 
to state that he has had ringing in his ears since service.  
The only competent opinion that addresses the question of 
whether there is a nexus between the veteran's tinnitus and 
service weighs against the claim.  Following a review of the 
record and a physical examination in December 2004, a VA 
examiner concluded that while the veteran's hearing loss was 
linked to service, his tinnitus was not because it was not 
constant.  However, chronic tinnitus may be etiologically 
related to sensorineural hearing loss, as both sensorineural 
hearing
loss and tinnitus are caused by acoustic trauma.  See Robert 
W. Baloh, The Special Senses, in 2 CECIL TEXTBOOK OF 
MEDICINE, 2109, 2119-20 (James B. Wyngaarden, M.D., and Lloyd 
H. Smith, Jr., M.D., eds., 18th ed. 1988).  It is not in 
dispute that the veteran incurred in-service acoustic trauma 
in combat and has a high frequency or sensori-neural hearing 
loss linked to the excessive noise exposure.  The most recent 
VA examiner confirmed the latter finding.  His statements 
that he has had tinnitus since service are credible and 
entirely consistent with his combat service.  

In view of the foregoing, the Board finds that it is at least 
as likely as not that the veteran's tinnitus is linked to in-
service acoustic trauma.  With application of the doctrine of 
reasonable doubt, service connection for tinnitus is 
warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.  




ORDER

Service connection for tinnitus is granted.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


